Exhibit 10.3

EATON VANCE CORP.

DEFERRED ALPHA INCENTIVE PLAN

 

AS AMENDED AND RESTATED OCTOBER 25, 2017

 

I.Purpose

The purpose of the Deferred Alpha Incentive Plan (the “Plan”) is to reward
eligible investment professionals of Eaton Vance Corp. and its subsidiaries and
affiliates (the “Company”) for generating above benchmark returns over a
multi-year time frame and to align long-term compensation with the investment
products that they manage and/or contribute to.

II.Eligibility

Eligibility for the Plan is limited to investment professionals as determined by
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company. Individuals selected by the Committee to participate in the Plan are
herein called “Participants.”

III.Incentive Awards

A.                Grant. Incentive awards under the Plan (“Incentive Awards”)
shall be granted to Participants by the Committee on the first business day in
November of each year (or on such other date as determined by the Committee)
(such date, the “Grant Date”) and shall be evidenced by a notice of grant
(“Notice of Grant”) in such form (written, electronic or otherwise) as the
Committee shall determine.

B.                 Initial Award Value. The initial value of a Participant’s
Incentive Award (“Initial Award Value”) shall be determined by the Committee and
set forth in the Notice of Grant. For Participants who are located in a
jurisdiction with a currency other than the U.S. dollar, the Participant’s
Initial Award Value shall be converted into the local currency of such
jurisdiction using the spot exchange rate as of the end of the day on the Grant
Date and shall be denominated in such local currency in the Notice of Grant.

C.                 Maximum Amounts Payable to a Participant. The maximum
aggregate amount payable to any Participant under the Plan shall not exceed
$10,000,000 per fiscal year.

IV.Performance Metric

A.                Plan Cycle. The plan cycle for an Incentive Award (“Plan
Cycle”) is the three-year period beginning on Grant Date and ending on (and
including) October 31 of the third year following the year in which the
Incentive Award is granted. For example, in the case of an Incentive Award
granted on November 2, 2015, the Plan Cycle is November 2, 2015 to October 31,
2018.

B.                 Performance Period. The performance period for an Incentive
Award (“Performance Period”) is the three-year period beginning on October 1 of
the year in which the Incentive Award is granted and ending on (and including)
September 30 of the third year following the year in which the Incentive Award
is granted (or such other period established by

 

 

the Committee for such Incentive Award). For example, in the case of an
Incentive Award granted on November 2, 2015, the Performance Period is October
1, 2015 to September 30, 2018.

C.                 Measure of Investment Performance. A Participant’s Incentive
Award will be tied to the performance of one or more of the Company’s investment
products (e.g. a mutual fund, seed account, etc.) aligned with the Participant
and/or the Participant’s team, as designated by the Committee in the Notice of
Grant. If a Participant’s Incentive Award is tied to the performance of more
than one investment product, the Initial Award Value shall be apportioned among
the investment products in the Notice of Grant. Performance of an investment
product will be measured as the annualized gross return over the Performance
Period (“Annualized Gross Return”) in excess of the benchmark established by the
Committee for the Incentive Award (the “Benchmark”) (such excess, “Annualized
Gross Excess Return”).

For purposes of the Plan, Annualized Gross Excess Return shall be determined by
the Committee as follows: At the start of a Performance Period, both an
investment product and the investment product’s Benchmark will be zero.  To
calculate the Annualized Gross Excess Return, the investment product’s monthly
gross return (which is calculated by adding back in all investment product
expenses to the net total return performance, subject to adjustment in
accordance with Section IV.D) and the Benchmark’s monthly return will be taken
from a third party vendor (such as Morningstar or Lipper) as reported by such
vendor as of the end of the day immediately following the close of the
Performance Period.  Such monthly data for each of the investment product and
the Benchmark will be annualized over the Performance Period to calculate
Annualized Gross Return for the investment product and annualized return for the
Benchmark, respectively. The calculation of the Annualized Gross Return for the
investment product and annualized return for the Benchmark can be expressed in
the Excel formula of (=PRODUCT(1+[range of monthly gross return]^(1/3)-1). The
Annualized Gross Excess Return generated by the Participant will then be
calculated by subtracting the annualized return for the Benchmark from the
Annualized Gross Return for the investment product. For example, if a
Participant with respect to a given investment product was able to achieve an
Annualized Gross Return of 10% over the Performance Period and the Benchmark
over the Performance Period was an annualized return of 9%, then the Annualized
Gross Excess Return will be 1% percent, or 100 basis points.

If an investment product with respect to which performance under an Incentive
Award is to be measured has multiple share classes, the monthly gross return for
such investment product shall be calculated as the simple average of each share
class that exists for the entire duration of each month.

 

D.                Adjustments for Non-U.S.-Based Benchmarks.  Each investment
product that is measured against a non-U.S.-based Benchmark will normally have
foreign securities and currencies that are valued for net asset value
calculation and financial reporting purposes at a different valuation time point
than such investment product’s Benchmark.  With respect to each such investment
product, a third party pricing service is used to value such foreign securities
or currencies (such as IDC for securities or WM Company for currencies) for net
asset value calculation and financial reporting purposes in order to reflect
market trading that occur after the close of the applicable foreign markets.  In
addition, the valuation of such securities and currencies for net asset value
calculation and financial reporting purposes may utilize a foreign

 

 

exchange rate as in effect at a different time than the applicable Benchmark. 
The starting and ending monthly gross return for the investment product for the
Performance Period will be adjusted to reverse out the effect of these specific
differences so that the valuation of such foreign securities and currencies more
accurately aligns with the methodology and time point utilized in the Benchmark
valuation methodology.

E.                 Establishment of Benchmark. The Benchmark for an Incentive
Award shall be established by the Committee at the time the Incentive Award is
granted and shall be set forth in the Notice of Grant. In the case of Incentive
Awards that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
the Benchmark shall in any event be established not later than ninety (90) days
after the beginning of the Performance Period, or at such other date as may be
required or permitted for “performance-based compensation” under Section 162(m)
of the Code.

V.Payment Terms

Each payment of an amount attributable to an Incentive Award shall be subject to
the following terms:

A.                Calculation of Payout. The amount that shall be paid in
settlement of an Incentive Award (the “Payout”) shall be calculated as of the
end of the Performance Period on the following performance scale:

1.If the Annualized Gross Excess Return is 100 basis points, the Payout will be
equal to the Initial Award Value.

2.If the Annualized Gross Excess Return exceeds 100 basis points, the Payout
will be equal to the sum of (i) the Initial Award Value plus (ii) 1% of the
Initial Award Value for each basis point in excess of 100. For example,
Annualized Gross Excess Return of 200 basis points will result in a Payout equal
to 200% of the Initial Award Value.

3.If the Annualized Gross Excess Return is less than 100 basis points, the
Payout will be equal to the Initial Award Value reduced by 1% of the Initial
Award Value for each basis point below 100. For example, Annualized Gross Excess
Return of 50 basis points will result in a Payout equal to 50% of the Initial
Award Value.

4.If Annualized Gross Excess Return is 0 basis points or less, the Payout will
be $0.

5.The maximum Payout for an Incentive Award shall be 500% of the Initial Award
Value.

If a Participant’s Incentive Award is tied to the performance of more than one
investment product, the total Payout with respect to such Incentive Award shall
equal the sum of the individual Payouts that the Participant would have received
if each portion of the Initial Award Value (as designated in the Notice of
Grant) was a separate Incentive Award with respect to the applicable investment
product.

 

 

B.                 Method and Timing of Payment. Payouts under the Plan shall be
paid in cash and in the currency in which the Initial Award Value is denominated
in the Notice of Grant. Except as otherwise provided under Section VI, payouts
shall be paid as soon as reasonably practicable after the end of the Plan Cycle,
but in any event shall be paid no later than the later of (i) two and a half
(2½) months after the end of the Company’s tax year in which the payment is no
longer subject to a substantial risk of forfeiture (within the meaning of
Section 409A of the Code and the regulations thereunder) and (ii) two and a half
(2½) months after the end of the Participant’s tax year in which the payment is
no longer subject to a substantial risk of forfeiture (within the meaning of
Section 409A of the Code and the regulations thereunder).

Notwithstanding anything to the contrary in this Plan or in any agreement
between the Company and a Participant, in the case of an Incentive Award that is
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, in no event shall any payment be made with respect to such Incentive
Award unless and until the Committee has certified in writing (in such manner as
shall be consistent with the regulations under Section 162(m) of the Code) the
Annualized Gross Excess Return and the calculation of the Participant’s Payout.

C.                 Employment Requirement. Except as specifically set forth in
this Plan or in the Notice of Grant or, in the case of a Participant who is not
a Covered Employee (as defined in Section VIII.C below), except as otherwise
determined by the Committee, a Participant must be continuously employed by the
Company from the date of grant of the Incentive Award through the end of the
Plan Cycle in order to be eligible to receive a Payout under the Plan.

D.                Investment Product Changes. The Committee shall determine the
effect on an Incentive Award in the event that any investment product with
respect to which performance under an Incentive Award is to be measured is
changed during the Performance Period. No adjustments shall be made to the
performance measure or to any Incentive Award as a result of a name change to an
investment product made after the Grant Date.

E.                 Adjustments. Notwithstanding any provision of the Plan,
except as permitted by Section IV.D and specified in the Notice of Grant, with
respect to any Incentive Award that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee may adjust
downwards, but not upwards, the Payout with respect to such Incentive Award.

VI.Termination of Employment; Transfers.

A.                General. The Committee shall determine the effect on an
Incentive Award of the termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant during a Plan Cycle; provided, however, that with respect to any
Incentive Award to a Covered Employee that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
may not waive the achievement of the applicable performance measures except in
the case of the death or disability of the Participant or a change in control of
the Company.

B.                 Termination Without Cause. In the event that a Participant’s
employment with the Company is terminated by the Company without Cause (as
defined below) prior to the end of

 

 

a Plan Cycle, then the Participant’s Incentive Award shall be cancelled and the
Committee shall determine, in its sole discretion, whether the Participant shall
receive any Payout with respect to such Incentive Award, the amount and timing
of such Payout, if any, and the terms and conditions of such Payout (including a
requirement that the Participant execute a release of claims in favor of the
Company). Notwithstanding the foregoing, for any Incentive Award to a Covered
Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, no Payout pursuant to this Section VI.B shall exceed
the Payout that the Participant would have been entitled to had the Participant
continued to participate in the Plan pursuant to the original terms of his or
her Incentive Award for the entire Plan Cycle based on actual performance
determined under Section V.A, with such Payout to be made at the end of the Plan
Cycle at the time specified in Section V.B. Any Payout to a Participant under
this Section VI.B may be reduced pro rata in the sole discretion of the
Committee.

For purposes of the Plan, “Cause” means, with respect to any Participant,
(i) such Participant’s failure to perform and discharge his or her duties and
responsibilities for any reason other than death or disability, (ii) such
Participant’s engagement in an action or course of conduct that in the
reasonable judgment of the Committee (A) constitutes fraud, embezzlement or
theft, (B) violates the Company’s Code of Business Conduct or Code of Ethics as
then in effect, (C) constitutes a crime, (D) violates any rule, regulation or
law to which the Company or subsidiary is subject, (E) is negligent, or (F)
harms the Company or subsidiary or either the Company or the subsidiary’s
reputation, (iii) the sanction or censure of such Participant by any regulatory
or administrative body (including without limitation federal, foreign, state and
local), or (iv) such Participant’s failure to maintain any license or
registration required for the Participant to perform the functions of the
Participant’s position.

C.                 Death; Disability. In the event that a Participant’s
employment with the Company terminates due to the Participant’s death or
Disability (as defined below) prior to the end of a Plan Cycle, then the
Participant’s Incentive Award shall be cancelled and the Participant shall
receive a Payout with respect to such Incentive Award calculated as of the date
of termination of employment as follows:

1.With respect to the portion of the Performance Period ending on the date of
the Participant’s termination of employment, the Payout shall be calculated
based on the actual Annualized Gross Excess Return for such portion of the
Performance Period through the month end that includes the termination date.

2.With respect to the remainder of the Performance Period following the date of
the Participant’s termination of employment, the Payout shall be calculated
assuming that the Annualized Gross Excess Return over the remainder of the
Performance Period is 100 basis points starting with the month following the
termination date.

The Payout shall be paid in cash to the Participant within 60 days following the
date of the Participant’s termination of employment due to such death or
Disability, provided that in the case of notice of the Participant’s death, the
Payout shall be paid to a beneficiary designated, in a manner determined by the
Committee, by the Participant to receive amounts due to the

 

 

Participant under the Plan or, in the absence of an effective designation by a
Participant, to the Participant’s estate.

For purposes of the Plan, “Disability” shall mean a permanent and total
disability as defined in Section 22(e)(3) of the Code. A Disability shall only
be deemed to occur at the time of the determination by the Committee of the
Disability.

D.                Investment Product Assignment Changes and Transfers.

1.If, during the Plan Cycle, the Participant is assigned a new investment
product or is transferred to a new position with investment product
responsibility within the Company and a determination by the Committee is made
to accordingly adjust the Participant’s outstanding Incentive Award, then the
Participant’s Incentive Award shall remain outstanding, and at the end of the
Performance Period, the Participant’s Payout shall be calculated as follows: (i)
for the portion of the Performance Period prior to the new assignment or
transfer (through the month end that includes the assignment or transfer date),
by reference to the performance metric and Benchmark set by the Committee for
the Participant’s position during such portion of the Performance Period and
(ii) for the portion of the Performance Period following the new assignment or
transfer (starting with the subsequent month), by reference to the performance
metric and Benchmark set by the Committee for the Participant’s new assignment
or position, unless otherwise determined by the Committee. The Payout shall be
paid in the manner and timing set forth in Section V.B. Notwithstanding the
foregoing, for any Incentive Award to a Covered Employee that is intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the Payout shall equal the Payout that the Participant would have been entitled
to had the Participant continued to participate in the Plan pursuant to the
original terms of his or her Incentive Award (using the originally established
investment product) based on actual performance determined under Section V.A.

2.If, during a Plan Cycle, the Participant is transferred to a new position
without investment product responsibility, then the Participant’s Incentive
Award shall remain outstanding and, at the end of the Performance Period, the
Participant’s Payout shall be calculated as follows: (i) with respect to the
portion of the Performance Period ending on the date of transfer, the Payout
shall be calculated based on the actual Annualized Gross Excess Return for such
portion of the Performance Period (through the month end that includes the
transfer date), and (ii) with respect to the remainder of the Performance Period
following the date of transfer, the Payout shall be calculated assuming that the
Annualized Gross Excess Return over the remainder of the Performance Period
(starting with the subsequent month) is 100 basis points, unless determined
otherwise by the Committee. The Payout shall be paid in the manner and timing
set forth in Section V.B. Notwithstanding the foregoing, for any Incentive Award
to a Covered

 

 

Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Payout shall equal the Payout that the
Participant would have been entitled to had the Participant remained eligible to
participate in the Plan pursuant to the original terms of his or her Incentive
Award (using the originally established investment product), with such Payout to
be made at the end of the Plan Cycle at the time specified in Section V.B. based
on actual performance determined under Section V.A.

3.If, during a Plan Cycle, one or more of the investment products with respect
to which performance under a Participant’s Incentive Award is measured is
cancelled or otherwise ceases to exist, then the Participant’s Incentive Award
shall remain outstanding and, at the end of the Performance Period, the
Participant’s Payout with respect to the portion of the Initial Award Value
allocated to the cancelled investment product (as designated in the Notice of
Grant) shall be calculated as follows: (i) with respect to the portion of the
Performance Period ending on the date on which the investment product was
cancelled or otherwise ceased to exist, the Payout shall be calculated based on
the actual Annualized Gross Excess Return for such portion of the Performance
Period (through the month end that includes the date of such cancellation or
cessation), and (ii) with respect to the remainder of the Performance Period
following the date on which the investment product was cancelled or otherwise
ceased to exist, the Payout shall be calculated assuming that the Annualized
Gross Excess Return over the remainder of the Performance Period (starting with
the subsequent month) is 100 basis points, unless determined otherwise by the
Committee. The Payout shall be paid in the manner and timing set forth in
Section V.B. Notwithstanding the foregoing, for any Incentive Award to a Covered
Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the portion of the Initial Award Value that was
allocated to the cancelled investment product (as designated in the Notice of
Grant) shall be forfeited and the Participant shall receive no Payout with
respect to such forfeited portion.

VII.Change in Control.

In the event of a Change in Control (as defined below) of the Company during a
Plan Cycle, except as otherwise provided by the Committee in its sole
discretion, any outstanding Incentive Awards shall continue on their existing
terms, except for any necessary adjustment by the Committee as a consequence of
the impact of the Change in Control on the Company; provided, however, that if,
following the consummation of a Change in Control during a Plan Cycle, a
Participant’s employment with the Company (or the acquiring or succeeding
entity) is terminated by the Company (or the acquiring or succeeding entity)
without Cause, the Participant’s Incentive Award shall be cancelled and the
Participant shall receive a Payout with respect to such Incentive Award
calculated as of the date of termination of employment as if the Plan Cycle
ended on the date of the Participant’s termination of employment. The Payout
shall be calculated with reference to the full Incentive Award amount (based on
performance through

 

 

the termination of employment as described in the preceding sentence), without
reduction based on the number of days elapsed in the original Plan Cycle or
otherwise. The Payout shall be paid to the Participant in cash within 60 days
following the date of the Participant’s termination of employment.

For purposes of the Plan, unless otherwise determined by the Committee, a
“Change in Control” shall be deemed to occur upon any of the following
transactions:

(a)       The acquisition, other than from the Company or with the Company’s
interest, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the combined
voting power of the then outstanding shares of Company stock entitled to vote
generally in the election of directors (“Company Voting Stock”); provided, that
any acquisition by the Company or any of its subsidiaries, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries, shall not constitute a Change in Control.

(b)       Approval by the voting stockholders of the Company of a
reorganization, merger or consolidation (a “Business Combination”), in each case
with respect to which all or substantially all of the individuals and entities
who are the respective beneficial owners of the Company Voting Stock immediately
prior to such Business Combination will not, following such Business
Combination, beneficially own, directly or indirectly, more than 50% of the then
combined voting power of the then outstanding Company Voting Stock entitled to
vote generally in the election of directors of the Company or other entity
resulting from the Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination; or

(c)       Approval by the holders of the Company Voting Stock of (i) a complete
liquidation or dissolution of the Company, (ii) a sale or other disposition of
all or substantially all of the assets of the Company, (iii) a sale or
disposition of Eaton Vance Management (or any successor thereto) or of all or
substantially all of the assets of Eaton Vance Management (or any successor
thereto), or (iv) an assignment by any direct or indirect investment adviser
subsidiary of the Company of investment advisory agreements pertaining to more
than 50% of the aggregate assets under management of all such subsidiaries of
the Company, in the case of (ii), (iii) or (iv) other than to a corporation or
other entity with respect to which, following such sale or disposition or
assignment, more than 50% of the outstanding combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other entity is then owned beneficially,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of the Company Voting Stock immediately
prior to such sale, disposition or assignment in substantially the same
proportion as their ownership of the Company Voting Stock immediately prior to
such sale, disposition or assignment.

Notwithstanding the foregoing, the following events shall not cause, or be
deemed to cause, and shall not constitute, or be deemed to constitute, a Change
of Control:

 

 

(a)       The acquisition, holding or disposition of Company Voting Stock
deposited under the Voting Trust Agreement dated as of October 30, 1997, as
amended, of the voting trust receipts issued therefore, any change in the
persons who are voting trustees thereunder, or the acquisition, holding or
disposition of Company Voting Stock deposited under any subsequent replacement
voting trust agreement or of the voting trust receipts issued therefore, or any
change in the persons who are voting trustees under any such subsequent
replacement voting trust agreement; provided, that any such acquisition,
disposition or change shall have resulted solely by reason of the death,
incapacity, retirement, resignation, election or replacement of one or more
voting trustees.

(b)       Any termination or expiration of a voting trust agreement under which
Company Voting Stock has been deposited or the withdrawal therefrom of any
Company Voting Stock deposited thereunder, if all Company Voting Stock and/or
the voting trust receipts issued therefore continue to be held thereafter by the
same persons in the same amounts.

(3)       The approval by the holders of the Company Voting Stock of a
reorganization of the Company into different operating groups, business entities
or other reorganization after which the voting power of the Company is
maintained as substantially the same as before the reorganization by the holders
of the Company Voting Stock.

A Change in Control shall not occur for purposes of the Plan unless it
constitutes a “change in control event” as defined under Treasury Regulation
Section 1.409A-3(i)(5)(i) if the Incentive Award is subject to Section 409A of
the Code.

VIII.Administration.

A.                General. The Plan shall be administered by Committee. The
Committee shall have complete discretion to construe and administer the Plan, to
grant Incentive Awards, to determine Initial Award Values, to establish
Benchmarks, to calculate Payouts, and otherwise to do all things necessary or
appropriate to carry out the Plan. The Committee is not obligated to grant
Incentive Awards to any particular Participants under the Plan. Actions by the
Committee under the Plan shall be conclusive and binding on all persons.

B.                 Delegation. To the extent permitted by applicable law, the
Committee may delegate any or all of its powers under the Plan to the
Compensation Committee of Eaton Vance Management, provided that the Committee
may not delegate its powers with respect to Incentive Awards to Covered
Employees that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. In addition, to the extent permitted by applicable
law, the Committee may delegate to one or more officers of the Company the power
to grant Incentive Awards and to exercise such other powers under the Plan as
the Committee may determine, provided that the Committee shall determine the
terms and conditions under which Incentive Awards may be granted by such
officers, and provided further that such officers may not grant Incentive Awards
to Covered Employees that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. All references in the Plan to
“Committee” shall include the Compensation Committee of Eaton Vance Management
or any officers of the Company to the extent that the Committee’s powers or
authorities under the Plan have been delegated to such Compensation Committee or
officers.

 

 

C.                 Section 162(m) Committee. Notwithstanding any other
provisions of the Plan, any Incentive Award that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code shall be
granted only by the Committee (or a subcommittee of the Committee) comprised
solely of two or more directors eligible to serve on a committee making awards
qualifying as “performance-based compensation” under Section 162(m) of the Code.
In the case of Incentive Awards granted to Covered Employees, references to the
Committee in the Plan shall be treated as referring to such Committee (or
subcommittee). “Covered Employee” shall mean any person who is, or whom the
Committee, in its discretion, determines may be, a “covered employee” under
Section 162(m)(3) of the Code.

IX.General Provisions.

A.                No Right to Employment; Participant’s Rights. Nothing in the
Plan shall entitle any Participant to continued employment with the Company and
its subsidiaries, and the loss of benefits or potential benefits under the Plan
shall in no event constitute an element of damages in any action brought against
the Company or its subsidiaries. A Participant shall not have any claim to be
granted an Incentive Award under the Plan, or to be paid any specific amount
pursuant to an Incentive Award.

B.                 Non-U.S. Participants. With respect to any Participant who is
employed outside the United States, the Incentive Awards granted to such
Participant shall be subject to such additional terms and conditions as are
required by the jurisdiction in which the Participant is performing services or
otherwise as required by law.

C.                 Withholding of Taxes; Section 409A. The Company shall have
the right to deduct from any payment to be made pursuant to the Plan any
federal, state, local or non-U.S. taxes required by law to be withheld. This
Plan and the Payouts that may be made hereunder are intended to be exempt from
or to comply with Section 409A of the Code and shall be interpreted consistently
therewith. Notwithstanding the foregoing, the Company shall have no liability to
any Participant or to any other person if the Plan and/or any Payout is not so
exempt or compliant.

D.                Unfunded Status of Plan. The Plan is an “unfunded” plan for
incentive and deferred compensation. With respect to payments not yet made to a
Participant by the Company pursuant to an Incentive Award, nothing contained
herein shall give any such Participant any rights that are greater than those of
a general unsecured creditor of the Company.

E.                 No Assignment of Benefits. No Incentive Award or other
benefit payable under the Plan shall, except as otherwise specifically provided
under the Plan, by law or permitted by the Committee, be transferable in any
manner, and any attempt to transfer any Incentive Award or other benefit shall
be void.

F.                  Amendment; Termination. The Committee may at any time, in
its sole discretion, amend or terminate the Plan, provided that no amendment
that requires stockholder approval in order for the Plan to continue to comply
with Section 162(m) of the Code shall be effective unless the same shall be
approved by the requisite vote of the voting stockholders of the Company.
Notwithstanding the foregoing, no amendment shall affect adversely any of the
rights

 

 

of the Participant, without the Participant’s consent, under any Incentive Award
theretofore issued under the Plan.

G.                Clawback Policies. Any Incentive Award or other benefit
payable under the Plan shall be subject to the Company’s clawback policies as
may be in effect from time to time.

H.                Effective Date; Stockholder Approval. The Plan was originally
effective on October 30, 2015 and is amended as of October 25, 2017 (the
“Effective Date”) for Incentive Awards granted on or after the Effective Date,
provided that any amounts payable under the Plan shall be subject to the
approval of the material terms of the Plan by the Company’s stockholders in the
manner required under Section 162(m) of the Code in order for such amounts to be
eligible to qualify as performance-based compensation under Section 162(m) of
the Code, to the extent not already so approved.